Slip Op. 08-100

              United States Court of International Trade


  FAUS GROUP, INC.,

                    Plaintiff,
                                     BEFORE: Pogue, Judge
              v.                     Court No. 03-00313
  UNITED STATES,

                    Defendant.




                                FINAL JUDGMENT

        In accordance with the Court’s opinion and order in this
matter, it is hereby
        ORDERED that this case is dismissed with prejudice.            Final
judgment is entered for the Government as to all of Plaintiff’s
claims.    On this date, final judgment is also entered in case No.
98-00360.     Plaintiff has reserved the right to appeal as to its
claim that the subject merchandise is properly classifiable under
HTSUS    Heading   4418   (as   “builders’   joinery”),   and   also   under
Subheading 4418.30.00 or, in the alternative, under Subheading
4418.90.40 (currently 4418.90.45).



                                                  /s/ Donald C. Pogue
                                                  Donald C. Pogue, Judge



Dated:      September 18, 2008
            New York, New York